Before the statute quia emptores terrarum, one might reserve a sum of money on each alienation by name of relief, and this is tenure and the relief if distrainable. But usually such matter of relief is by custom. Thus relief may be by tenure or custom. Bracton lib., 2, fol. 83, defines a relief, Haeredibus fact, post mortem antecessoris. For it is said, p. 3, H., 4, Pl., 7; Relief 14, that the successor pays the relief. But in our books both sorts of relief are confused. 18 E., 3, 26. *Page 656 
Avowry, 99; Brook relief, 13 or 3. It appears that relief by custom may be distrained. 3 E., 3, 13; Relief, 14; 5 E., 4, 72; 2 Assise, 3; 17 E., 3, *5; Avowry, 124; Bracton tenure, 17; Avowry, 225; Relief. It is not a tenure, but a fruit fallen from the tree, and an executor shall have debt for it, which could not be if it were a rent. 7 H., 6, 13; Br. debt, 194; Rep., 66.